DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 5, and 8 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, fails to anticipate or render obvious a manager configured to: monitor, before and after a call connection event, operative and wireless connections of the plurality of wireless external devices, and provide, to a controller, information on whether each of the plurality of wireless external devices includes a microphone, before and after the call connection event; and the controller configured to: receive the information from the manager, before and after the call connection event, and  in response to receiving the call connection event while the wireless communication device is operatively and wirelessly connected with the plurality of wireless external devices: when the information indicates that only one of the plurality of wireless external devices includes a microphone, obtain an audio input from the one of the plurality of wireless external devices that includes the microphone, and when the information indicates  that at least two of the plurality of wireless external devices each include a respective microphone, selectively obtain an audio input from a microphone of one of the at least two of the plurality of wireless external devices.
Independent claims 11, 17, and 20 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, fails to anticipate or render obvious a controller configured to: receive the first information and the second information from the manager before and after the call connection event, and in response to the call connection event: when the mobile phone is presently and operatively coupled with only the first device without the microphone, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648